       Case 3:17-cv-00592-JWD-EWD                   Document 77-2   08/13/19 Page 1 of 8



                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA


   TRINITY MEDICAL SERVICES, LLC,
                               *
   PERFORMANCE LABS, LLC, AND  * CIVIL ACTION NO. 3:17-00592-JWD-EWD
   PRESTIGE WORLDWIDE LEASING, *
   LLC                         *
                               * JUDGE DEGRAVELLES
   VERSUS                      *
                               *
   MERGE HEALTHCARE SOLUTIONS, * MAGISTRATE JUDGE WILDER-DOOMES
   INC.                        *
                               *
    **************************

                 MERGE HEALTHCARE SOLUTIONS, INC.’S
             STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF
        MOTION FOR SUMMARY JUDGMENT ON LOST-PROFITS DAMAGES

                Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56, defendant Merge

Healthcare Solutions, Inc. (“Merge”) submits this statement of material facts as to which there is

no genuine issue to be tried, in support of Merge’s motion for summary judgment seeking

dismissal of plaintiffs’ claims for lost profits.

        1.      Plaintiff Trinity Medical Services, LLC (“Trinity”) is a holding company and the

sole owner of Performance Labs, LLC (“Performance Labs”), a toxicology laboratory that

operated in Mandeville, Louisiana. Prestige Worldwide Leasing, LLC (“Prestige”), also wholly

owned by Trinity, provided employees and laboratory management services to Performance Labs.

Blake Bourque is the only owner of all three plaintiff-entities. (Ex. A, Rule 30(b)(6) Deposition of

Trinity Medical Services, L.L.C., at 12:8–12, 104:11–12 (hereinafter, “Trinity Dep.”))

        2.      The only lost profits plaintiffs allege are those of Trinity, through Performance

Labs. Performance Labs is the only plaintiff-entity that operated a toxicology laboratory for




                                                     1
                                                                                            1698667_1
       Case 3:17-cv-00592-JWD-EWD                 Document 77-2   08/13/19 Page 2 of 8



revenue, and that was licensed under the Clinical Laboratory Improvement Act (“CLIA”) to

perform testing on live samples. (Ex. A, Trinity Dep. at 138:19–139:5.)

       3.      Performance Labs opened its doors and began testing patient samples in October

2013. (Ex. A, Trinity Dep. at 62:11-12.)

       4.      In June 2015, LDHH conducted a multi-day investigation of Performance Labs

concluding that it exhibited “condition-level deficiencies” with CLIA requirements that

“constitute[d] an immediate jeopardy to patients.” (Ex. C, July 31, 2015, Letter from CMS to

Performance Labs, attaching CMS Survey, at 4.) LDHH identified several errors with Performance

Labs’ pre-analytical procedures, and required Performance Labs to submit various plans of

correction to address deficiencies. (Id. at 2.)

       5.      During the inspection, Performance Labs advised CMS that the laboratory would

cease patient testing on two instruments for which CMS had cited for deficiencies. (Id. at 2; Ex.

D, June 11, 2015 Letter from Performance Labs to CMS.)

       6.      Performance Labs submitted various deficient plans of correction to CMS in the

fall of 2015, and inspectors conducted an additional, weeklong, on-site visit of Performance Labs

from November 30 to December 4, 2015. (Ex. E, December 23, 2015 Letter from CMS to

Performance, at 3.)

       7.      Inspectors concluded after that inspection from November 30 to December 4, 2015

that Performance Labs “demonstrated continued systemic and pervasive problems throughout the

laboratory which has led to findings of continued immediate jeopardy.” (Id.) In addition to finding

that Performance Labs failed to correct the original deficiencies from June 2015, CMS uncovered

new deficiencies. (Id.) Notably, CMS also discovered that Performance Labs had tested 9982

patient specimens in violation of its agreement to cease testing on two instruments, and CMS noted



                                                   2
                                                                                           1698667_1
       Case 3:17-cv-00592-JWD-EWD              Document 77-2       08/13/19 Page 3 of 8



Performance Labs “failed to adhere to [its] cease testing letter.” (Id., at 3-4.) As a result of the

compliance deficiencies, CMS imposed various sanctions on Performance Labs.

       8.      On December 24, 2015, CMS barred Performance Labs from accepting live patient

samples because of the “immediate jeopardy” finding regarding the laboratory’s deficiencies. (Ex.

F, December 30, 2015 Emails from CMS, at 3.)

       9.      On December 30, 2015, CMS precluded Performance Labs from receiving

payments from Medicare and Medicaid. (Id.)

       10.     CMS required Performance Labs (as a part of its plan of correction) to notify each

and every client who may have ordered patient testing at Performance Labs—via 985 individual

letters—that “the CLIA laboratory test results [each client] may have received in the past from

Performance Labs may not be accurate or reliable” because of the compliance issues. Performance

Labs also notified its clients that they “should send [their] specimens directly to another CLIA

certified laboratory and not to Performance Labs.” (Ex. G, January 12, 2016 Plan of Correction, at

46.)

       11.     On January 12, 2016 CMS suspended Performance Labs’ CLIA certificate and

advised that during the suspension, the laboratory could perform functions to “achieve

compliance,” but could not perform patient testing unless and until specifically authorized by CMS

to do so. (Ex. H, January 14, 2016 Email from CMS to performance Labs.)

       12.     None of the sanctions on Performance Labs resulted from its own LIS system in

use at the time, or Merge LIS—which was not licensed until January 11, 2016. (Ex. B, C. Howell

Dep., at 134:5–135:1; Ex. I, January 11, 2016 Sales Order.)




                                                 3
                                                                                            1698667_1
       Case 3:17-cv-00592-JWD-EWD             Document 77-2       08/13/19 Page 4 of 8



       13.     As a result of the sanctions, Performance Labs decided to downsize in an effort to

achieve compliance with the “minimum laboratory testing equipment necessary to clear

deficiencies.” (Ex. J, January 27, 2016 Letter from Performance Labs to CMS.)

       14.     According to Performance Labs’ own consultants, CMS’ sanctions required

Performance Labs to “start over as if it [were] a new lab” following the sanctions by reperforming

all the establishment and validation studies on instruments to prove compliance with CLIA, as well

as re-write laboratory standard operative procedures. (Ex. L, February 16, 2016 Email from A&J

Lab Consultants to Performance Labs.)

       15.     Performance Labs also reduced the number of tests it sought CMS’s permission to

offer to physicians as a result of the sanctions and in order to achieve compliance as quickly as

possible. (Ex. K, M. Spruill Dep., at 178:11-179:6.) Performance Labs’ laboratory’s technical

supervisor and Mr. Bourque both acknowledged the panel was not “commercially viable” because

Performance Labs would have to rely on costly reference laboratories to perform any tests ordered

by a physician that were not offered by Performance Labs. (Id., at 193:4-10; 188:19-187-10; Ex.

M, March 2017 Email from M. Spruill attaching draft letter; Ex. N, March 2017 Email from

Bourque.)

       16.     Pathway Diagnostics, LLC—another toxicology laboratory—opened in Picayune,

Mississippi in 2016. Pathway Diagnostics was organized in January 2016 by Kyle Mouton (Mr.

Bourque’s brother-in-law, who previously worked at Performance Labs) and Phil Martinez

(plaintiffs’ in-house counsel). (Ex. O, K. Mouton Dep. at 17:-19-22; 18:22-20:3.)

       17.     With the exception of just three instruments (that remained in Louisiana at

Performance Labs), Performance Labs’ testing instruments and equipment were moved to

Pathway Diagnostics. (Ex. K, M. Spruill Dep. at 120:3-15.) Additionally, many of Performance



                                                4
                                                                                          1698667_1
       Case 3:17-cv-00592-JWD-EWD              Document 77-2       08/13/19 Page 5 of 8



Labs’ staff—who were payroll employees of Prestige—began working in Mississippi for Pathway

Diagnostics while Performance Labs was under sanctions in 2016. (Ex. O, K. Mouton Dep. at

30:9-10; 91:2-12.) Mr. Bourque also provided Pathway Diagnostics with start-up capital to pay

expenses, as well as management and IT services, including Merge’s LIS software. (Id., at 106:12-

19; 87:9-88-3.)

       18.     After being organized in January 2016, Pathway Diagnostics began accepting,

testing and billing for live patient samples in June 2016 using Merge LIS. (Id., at 55:4-14.)

Pathway Diagnostics did not suffer from any adverse regulatory action (because of Merge LIS or

otherwise), and Pathway Diagnostics was able to earn revenue using Merge LIS. (Ex. P, S. Spruill

Dep., at 62:21-63:5; 124:21-125:25; Ex. Q, April 18, 2017 Email from C. Howell and attachment;

Ex. A, Trinity Dep., at 131:5-9;381:24-25; Ex. R, “Trinity Companies Summary” at 2.) Pathway

Diagnostics is not, and has never been, a party to this case, and has not otherwise brought any

action against Merge.

       19.     After the regulatory sanctions on Performance Labs in December 2015 and January

2016, Merge LIS did not impede the laboratory’s ability to clear CLIA deficiencies in 2016 or

thereafter. (Ex. K, M. Spruill Dep., at 142:1-143:18.)

       20.     Performance Labs wrote to CMS that it began accepting patient specimens on

January 20, 2017 and thereafter received only five to ten samples to test per day, which were sent

from a single clinic in Independence, Louisiana. (Ex. K, M. Spruill Dep., at 189:8–19.) There is

no evidence that Performance Labs ever billed or earned revenue from these limited samples.

       21.     Merge LIS did not prevent plaintiffs from accepting patient specimens from any

additional clients. (Ex. A, Trinity Dep., at 306:16-20; 307:9-11; 308:16-19; Ex. K, M. Spruill Dep.,

at 177:17-178:1; 182:4-9).



                                                 5
                                                                                            1698667_1
       Case 3:17-cv-00592-JWD-EWD              Document 77-2       08/13/19 Page 6 of 8



       22.      There is no evidence that Performance Labs’ pre-sanction clients ever returned, or

desired to return, to Performance Labs after the sanctions were imposed in December 2016 and

January 2016.

       23.      There is no evidence that Performance Labs obtained any actual, or potential,

paying clients at any time after CMS permitted Performance Labs to resume testing on live

samples.

       24.      On February 10, 2017, Performance Labs voluntarily ceased testing those limited

patient samples, citing an alleged issue with Merge LIS concerning the tracking of quality control

data that purportedly was discovered on February 8, 2017. (Ex. W, March 6, 2017 Correspondence

from Performance Labs to CMS.) Performance Labs’ decision to cease testing in 2017 was not

mandated by CMS, and just one day after finding the issue, Performance Labs formulated a

corrective action “work-around” for the issue whereby the laboratory would simply retain a hard

copy report to keep records of historical quality control data. (Ex. V, February 9, 2017 Corrective

Action Report.)

       25.      On March 6, 2017, Performance Labs wrote CMS that “patient testing has not been

affected” by the Merge LIS issue cited as the justification for Performance Labs’ decision to

voluntarily cease testing, and that “all quality control was acceptable at the time of use.” (Ex. W,

March 6, 2017 Correspondence from Performance Labs to CMS.)

       26.      Neither CMS—nor any other state or federal regulatory agencies—imposed any

sanctions on plaintiffs as a result of Merge LIS. Neither did any regulatory agencies impose any

sanctions on Merge for its LIS.




                                                 6
                                                                                            1698667_1
       Case 3:17-cv-00592-JWD-EWD             Document 77-2       08/13/19 Page 7 of 8



       27.     Performance Labs had millions in loans, and formally defaulted on at least one

seven-figure loan from HomeBank on April 3, 2017. (Ex. Z, April 3, 2017 Email from HomeBank

to Performance Labs.)

       28.     CMS did not lift the suspension of the lab’s CLIA license and cancellation of

Medicare and Medicaid payments until summer 2017, not because of issues with the Merge LIS,

but because LDHH needed to conduct a revisit inspection which was not completed until June

2017. (Ex. U, January 24, 2017 Email between CMS and Performance Labs; Ex. Y, August 9,

2017 Correspondence from CMS.)

       29.     Louisiana’s CMS region experienced “drastic changes” in regulatory requirements

for toxicology labs in 2016, which Mr. Bourque himself described as a potential “company killer.”

(Ex. AA, January 19, 2017 Email from Bourque and attachment.)

       30.     There is no evidence Merge LIS caused Performance Labs to send any inaccurate

patient reports or billings, or otherwise prevented Performance Labs from operating.

       31.     There is no evidence Merge LIS caused Performance Labs to lose any accounts,

customers, clients, or revenue opportunities. Neither is there any evidence Merge LIS caused

Performance Labs to incur any additional costs.

       32.     Plaintiffs have not alleged nor submitted evidence of any lost-profits on behalf of

Trinity independent of Performance, nor have Plaintiffs alleged or submitted evidence of any lost-

profits on behalf of Prestige.

       33.     The alleged defects for which plaintiffs complain are not actual defects, and could

not have prevented plaintiffs’ laboratory to operate or re-open. (Ex. BB, Report of Andy Splitz.)




                                                  7
                                                                                          1698667_1
        Case 3:17-cv-00592-JWD-EWD            Document 77-2      08/13/19 Page 8 of 8




                                             Respectfully submitted,



                                             /s/ Stephen H. Kupperman
                                             Stephen H. Kupperman, 7890
                                             Laurence D. LeSueur, Jr., 35206
                                             Viviana Aldous, IL Bar 6320208 (pro hac vice)
                                             BARRASSO USDIN KUPPERMAN
                                                  FREEMAN & SARVER, L.L.C.
                                             909 Poydras Street, Suite 2350
                                             New Orleans, Louisiana 70112
                                             Telephone: (504) 589-9700
                                             skupperman@barrassousdin.com
                                             llesueur@barrassousdin.com
                                             valdous@barrassousdin.com

                                             Attorneys for Merge Healthcare Solutions, Inc.




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing has been filed using this Court's

CM/ECF, which will send electronic noticing to all counsel of record this 13th day of August,

2019.


                                                      /s/ Stephen H. Kupperman




                                                8
                                                                                         1698667_1
